

ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
the 19th day of January, 2007 (the “Effective Date”), by and between Index
Visual & Games Ltd., a corporation organized under the laws of Japan (“Seller”),
and New Motion, Inc., a Delaware corporation (“Buyer”).


R E C I T A L S


A. Seller and Mobliss, Inc., a Washington corporation (“Mobliss”) have entered
into that certain Asset Purchase Agreement dated as of November 17, 2006 (the
“Mobliss Agreement”), pursuant to which Mobliss has agreed to sell to Seller all
right, title and interest in certain assets, including without limitation, all
assets included in the Mobliss billing system and the carrier contracts listed
on Exhibit A hereto (the “Carrier Contracts”); and


B. Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
the Purchased Assets (as defined below), upon the terms and subject to the
conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual premises set forth below and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


A G R E E M E N T


1. Purchase and Sale of Assets.


(a) Purchased Assets. On the terms and subject to the conditions set forth in
this Agreement, Seller agrees to sell and deliver to Buyer, and Buyer agrees to
purchase and acquire from Seller, free and clear of any and all liens, claims
and encumbrances of any kind, the assets set forth on Exhibits A, B, C, D and E
hereto (collectively the “Purchased Assets”).


(b) Consents to Assignment. This Agreement shall not constitute an agreement to
assign any interest in any instrument, contract, lease, permit or other
agreement or arrangement or any claim, right or benefit arising thereunder or
resulting therefrom, if an attempted assignment thereof without the consent
required or necessary of a third party would constitute a breach or violation
thereof or affect adversely the rights of Buyer thereto. If such a consent of a
third party which is required to assign any such interest is not obtained prior
to the Closing Date (as hereafter defined), or if an attempted assignment would
be ineffective or would adversely affect Seller’s ability to convey its interest
to Buyer, Seller and Buyer shall cooperate in any lawful arrangement to provide
that Buyer shall receive Seller’s entire interest in the benefits under any such
instrument, contract, lease, permit or other agreement or arrangement including,
without limitation, enforcement for the benefit of Buyer of any and all rights
of Seller against any other party thereto arising out of the breach or
cancellation thereof by such party or otherwise; provided, however, that nothing
contained in this Section 1(b) shall affect the liability, if any, of Seller
pursuant to this Agreement for failing to have disclosed the need for such
consent or approval.


1

--------------------------------------------------------------------------------


2. Purchase Price. The Purchased Assets shall be purchased by Buyer from Seller
for an aggregate purchase price (the “Purchase Price”) of up to Two Million
Three Hundred Twenty Thousand U.S. Dollars (US$2,320,000) payable as follows:


(i) Five Hundred Thousand U.S. Dollars (US$500,000) shall be paid by Buyer to
Seller on the Initial Closing Date by delivery of a convertible promissory note
in the form of Exhibit H hereto (the “Note”); and


(ii) Upon each assignment of a Carrier Contract, either at the Initial Closing
or a Subsequent Closing, Buyer shall pay to Seller, by increasing the principal
balance of the Note by an amount equal to that portion of the remaining Purchase
Price, up to One Million Eight Hundred Twenty Thousand US Dollars (US$
1,820,000), which is associated with the assigned Carrier Contract as set forth
on Exhibit A.


3. The Closing.


(a) Initial Closing. The initial closing (the “Initial Closing”) of the purchase
and sale of the Purchased Assets shall take place on that date which is five
business days following the date on which all conditions to the Initial Closing
have been satisfied or waived, at the offices of Buyer’s counsel, which offices
are located at Stubbs, Alderton & Markiles LLP, 15260 Ventura Blvd., 20th Floor,
Sherman Oaks, CA 91403, or such other date as agreed between the parties. On or
before the Initial Closing, Seller shall deliver or assign to Buyer the
Purchased Assets (other than the Carrier Contracts) and the Carrier Contracts
with Cingular. The date of the Initial Closing shall be referred to herein as
the “Initial Closing Date.”


(b) Subsequent Closings. The parties shall use all commercially reasonable
efforts to obtain the consents and any other actions required to assign all of
the Carrier Contracts to Buyer. Any Carrier Contracts that are not assigned to
Buyer on or before the Initial Closing, shall be assigned, along with any
software related to such Carrier Contract, to Buyer promptly following receipt
of all required consents, and Buyer shall pay to Seller, by increasing the
principal balance of the Note: (i) on January 26, 2007, the portion of the
Purchase Price associated with all such Carrier Contracts assigned to Buyer
following the Initial Closing and prior to January 26, 2007; and (ii) on March
7, 2007, the portion of the Purchase Price associated with all such Carrier
Contracts assigned to Buyer from January 26, 2007 and by February 28, 2007.
Unless such assignment is requested by Buyer pursuant to Section 3(d) below,
Buyer shall have no obligation hereunder to purchase any Carrier Contract that
is not assigned to Buyer on or before February 28, 2007. Each assignment of a
Carrier Contract under this Section 3(b) shall be referred to as a “Subsequent
Closing” and the date thereof, a “Subsequent Closing Date.” The Initial Closing
and each Subsequent Closing shall be referred to herein as a “Closing” and the
Initial Closing Date and each Subsequent Closing Date shall be referred to
herein as a “Closing Date.”


(c) Closing Deliverables. At each Closing, Seller shall deliver to Buyer (or
cause Mobliss to deliver to Buyer) a Bill of Sale and Assignment of Contract
Rights, in a customary form reasonably acceptable Buyer and Seller, and such
other documents as Buyer may reasonably request in order to vest in Buyer, good
title in and to the Purchased Assets to be transferred to Buyer on such Closing
Date, free and clear of any and all liens, claims, encumbrances or restrictions
of any and every kind.


2

--------------------------------------------------------------------------------


(d) Unassigned Carrier Contracts. If any Carrier Contract has not been assigned
prior to February 28, 2007, and the respective carrier has not affirmatively
stated that it will not agree to such assignment to Buyer, then Buyer may
request that Seller and/or Mobliss use commercially reasonable efforts to cause
such carrier to consent to the assignment, provided that Buyer shall pay all
costs of Seller and/or Mobliss to maintain such Carrier Contract after February
28, 2007 until the earliest of (i) the date of the assignment of such Carrier
Contract; (ii) the date the carrier affirmative refuses to allow the assignment
of such Carrier Contract; or (iii) the date Buyer requests Seller and/or Mobliss
to cease pursuing such assignment. If any such Carrier Contract is assigned to
Buyer under this Section 3(d), then the portion of the Purchase Price associated
with such Carrier Contracts shall be paid to Seller immediately upon such
assignment. Seller’s and Buyer’s (and Mobliss’) obligations under this Section
3(d) shall expire on March 31, 2007.


4. Assumption of Liabilities. Except with respect to the contractual obligations
under agreements included among the Purchased Assets to be performed from and
after the Closing Date (the “Assumed Liabilities”), Buyer shall not, and
expressly does not, assume any liabilities, obligations or commitments
(including, but not limited to trade payables, bank or other debt, accrued
payroll, vacation and other liabilities, and capitalized leases) of Seller,
known or unknown, contingent or otherwise, of whatsoever kind or nature.


5. Intentionally Omitted.


6. Representations and Warranties of Seller. Seller represents and warrants to
Buyer, as of the Closing Date, as follows:


(a) Organization and Standing. Seller is a corporation duly organized, validly
existing and in good standing under the laws of Japan. Seller has all requisite
power and authority and all requisite licenses, permits and franchises necessary
to own, lease and operate its properties and assets and to carry on its business
in the manner and in the locations as presently conducted.


(b) Authorization. Seller has all requisite corporate power and authority to
enter into and carry out the terms and conditions of this Agreement and all the
transactions contemplated hereunder. All proceedings have been taken and all
authorizations have been secured which are necessary to authorize the execution,
delivery and performance by Seller of this Agreement. This Agreement has been
duly and validly executed and delivered by Seller and constitutes the valid and
binding obligations of Seller enforceable in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally from time to time in effect.


(c) Title. Seller will transfer, or cause Mobliss to transfer, to Buyer at each
Closing, good title to all of the Purchased Assets transferred at such Closing,
which to Seller’s actual knowledge shall be free and clear of all mortgages,
pledges, liens (including, without limitation, tax liens), charges, security
interests, claims of infringement, conditions, restrictions, encumbrances and
obligations, of any type, kind or nature whatsoever (except those expressly
assumed by Buyer as part of the Assumed Liabilities). The agreements or
instruments under which Seller and/or, to Seller’s actual knowledge, Mobliss
holds, leases or is otherwise entitled to the use of any Purchased Assets are in
full force and effect and all rentals, royalties or other payments due
thereunder prior to the applicable Closing Date have been fully paid. All of the
fixed assets and equipment included in the Purchased Assets are purchased “as
is” and “where is”.
 
3

--------------------------------------------------------------------------------


(d) Trade Rights. Seller has not granted to any person or entity any licenses
and other rights to use any of copyrights or common law rights and licenses
owned, possessed by Seller or, used or held by Seller which are part of the
Purchased Assets (the “Trade Rights”). Seller owns, or will own on upon the
Initial Closing, all right, title and interest in and to each Trade Right, and
is not obligated to pay any royalty, fee or commission to any person for use of
any Trade Right. Seller has not agreed to indemnify or hold any person or entity
harmless from or against any losses or claims resulting from any infringement of
any Trade Right.


(e) Effect of Agreement. The execution and delivery by Seller of this Agreement,
the sale by Seller of the Purchased Assets to Buyer at each respective Closing,
the performance by Seller of its obligations pursuant to the terms of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not, in any respect material to Seller, with or without the giving of
notice or lapse of time, or both:


(i) violate any provision of law, statute, rule, regulation or executive order
to which Seller is subject;


(ii) violate any judgment, order, writ or decree of any court or administrative
body applicable to Seller;


(iii) accelerate or constitute an event entitling the holder of any indebtedness
of Seller to accelerate the maturity of any such indebtedness or increase the
rate of interest presently in effect with respect to such indebtedness; or


(iv) result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any mortgage, lien, security interest, charge or
encumbrance upon any other properties of Seller under, any contract, agreement,
commitment (written or oral) or other instrument to which Seller is a party, or
by which the other properties of Seller are bound or affected.


(f) Powers of Attorney. No person has been granted and currently holds any power
of attorney to act on behalf of Seller in respect of any of the Purchased
Assets.


(g) No Finder’s Fee. Seller has not retained any finder, broker, agent or other
party or incurred any liability or is otherwise obligated for any brokerage
fees, commissions, finder’s fees or investment banking fees in connection with
this Agreement or the transactions contemplated hereby.


(h) Investor Representations.


(i) Access to Information. Seller has had an opportunity to receive and review
all documents and information that Seller considers material to Seller’s
acquisition of the Note and the shares of common stock into which such Note is
convertible (collectively, the “Securities”) and to ask questions of and receive
answers from Buyer, or a person or persons acting on Buyer’s behalf, concerning
Buyer and the terms and conditions of the acquisition of the Securities, and all
such questions have been answered to the full satisfaction of Seller.


4

--------------------------------------------------------------------------------


(ii) Knowledgeable and Sophisticated Investor. Seller is a sophisticated
investor with such knowledge and experience in financial and business matters
and investments in restricted securities of early stage companies that Seller is
capable of evaluating the merits and risks of acquiring the Securities.


(iii) Accredited Investor. Seller is an “accredited investor” as defined in
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”).


(iv) Investment Intent. Seller understands that the Securities have not been
registered under the Securities Act, or any other applicable state or federal
securities statutes (together with the Securities Act, the “Acts”). Seller is
acquiring the Securities for investment, for Seller's own account, and not with
a view to or for sale in connection with any distribution of the Securities.
Seller understands that the Securities are subject to restrictions on transfer
and that Seller may bear the economic risk of acquiring the Securities for an
indefinite period of time, unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.


(v) No General Solicitation. Seller acknowledges that the Securities were not
offered to Seller by means of general solicitations, publicly disseminated
advertisements or sales literature.


(vi) Legend. Seller acknowledges that a legend substantially as follows will be
placed on the certificates representing the Securities:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF
1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
OFFERED FOR SALE, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT WITH RESPECT TO THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR
AN OPINION OF COUNSEL SATISFACTORY TO ISSUER THAT SUCH REGISTRATION IS NOT
REQUIRED.


(vii) No Recommendation. Seller acknowledges that no federal or state agency has
made any finding or determination relating to the fairness for investment in the
Securities and no federal or state agency has recommended or endorsed the
Securities.


(viii) Reliance. Seller understands that the Securities are being offered and
sold to it in reliance on specific provisions of federal and state securities
laws and that Buyer is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgements and understandings of
Seller set forth herein to determine the applicability of such provisions.


5

--------------------------------------------------------------------------------


(i) Disclosure. No representation or warranty made by Seller in this Agreement
or in any writing furnished by Seller to Buyer pursuant to or in connection with
this Agreement, to Seller’s actual knowledge, contains any untrue statement of a
material fact, or omits to state any material fact required to make the
statements herein or therein contained not misleading.


(j) Disclaimer of Other Warranties. THE ABOVE REPRESENTATIONS AND WARRANTIES ARE
THE ONLY REPRESENTATIONS AND WARRANTIES MADE BY SELLER TO BUYER WITH RESPECT TO
THE PURCHASED ASSETS. SELLER SHALL NOT HAVE ANY LIABILITY FOR SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, ARISING OUT OF OR IN CONNECTION WITH THE
SALE, USE OR PERFORMANCE OF THE PURCHASED PRODUCTS. SELLER DISCLAIMS ALL OTHER
WARRANTIES WITH REGARD TO THE PURCHASED ASSETS SOLD PURSUANT TO THIS AGREEMENT,
INCLUDING ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
USE OR PURPOSE.


7. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller, as of the Closing Date, as follows:


(a) Organization and Standing. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the state of Delaware. Buyer
shall deliver to Seller at the Initial Closing a certificate of good standing
from the appropriate government agency. Buyer has all requisite power and
authority and all requisite licenses, permits and franchises necessary to own,
lease and operate its properties and assets and to carry on its business in the
manner and in the locations as presently conducted.


(b) Authorization. Buyer has all requisite corporate power and authority to
enter into and carry out the terms and conditions of this Agreement and all the
transactions contemplated hereunder. All proceedings have been taken and all
authorizations have been secured which are necessary to authorize the execution,
delivery and performance by Buyer of this Agreement. This Agreement has been
duly and validly executed and delivered by Buyer and constitutes the valid and
binding obligations of Buyer enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally from time to time in effect.


(c) Effect of Agreement. The execution and delivery by Buyer of this Agreement,
the purchase by Buyer of the Purchased Assets at each Closing, the performance
by Buyer of its obligations pursuant to the terms of this Agreement, and the
consummation of the transactions contemplated hereby, do not and will not, with
or without the giving of notice or lapse of time, or both:


(i) violate any provision of law, statute, rule, regulation or executive order
to which Buyer is subject or by which the Purchased Assets are bound or
affected;


(ii) violate any judgment, order, writ or decree of any court or administrative
body applicable to Buyer or by which the Purchased Assets are bound or affected;
or


6

--------------------------------------------------------------------------------


(iii) result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under any
material agreement, commitment, contract (written or oral) or other instrument
to which Buyer is a party.


(d) Access to Information. Buyer acknowledges that Seller has not conducted any
due diligence with respect to the Purchased Assets. Buyer has conducted a due
diligence review of the Purchased Assets.


(e) No Violation. Buyer is not in violation of any order of any court,
arbitrator or governmental, body material laws, ordinances or governmental rules
or regulations (domestic or foreign) to which it is subject, or with respect to
any material loan agreement, debt instrument or contract with a supplier or
customer of Buyer or other agreement to which it is a party and has not failed
to obtain or apply for any licenses, permits, franchises or other governmental
authorizations necessary to the ownership of its property or to the conduct of
its business.


(f) No Litigation. There are no suits or proceedings pending or, to the
knowledge of Buyer, threatened in any court or before any regulatory commission,
board or other governmental administrative agency against or affecting Buyer
which if determined adversely to Buyer could reasonably be expected to
materially adversely affect Buyer’s business as presently conducted or its
ability to perform its obligations hereunder or under the Note.


(g) Capitalization and Voting Rights.


(i) The authorized and issued and outstanding capital of Buyer consists, and
will consist immediately prior to the Closing, solely of 10,000,000 shares of
common stock, par value $0.001 per share (“Common Stock”), of which 5,000,000
shares are issued and outstanding. The outstanding shares of Common Stock are
all duly and validly authorized and issued, fully paid and nonassessable, and
were issued in accordance with the registration or qualification provisions of
the Securities Act of 1933, as amended (the “Act”) and any relevant state
securities laws, or pursuant to valid exemptions therefrom. All of the shares of
Common Stock are held of record by the persons set forth on Schedule 7(g)(i)
attached hereto.


(ii) Except for options to purchase 1,195,200 shares of Common Stock that have
been granted by the Buyer, there are not outstanding any options, warrants,
preferred stock or other securities convertible into or exercisable for capital
stock or other rights (including conversion or preemptive rights) or agreements
for the purchase or acquisition from Buyer of any shares of its capital stock.
Buyer is not a party or subject to any agreement or understanding, and to
Buyer’s knowledge, there is no agreement or understanding between any persons
and/or entities that affects or relates to the voting or giving of written
consents with respect to any security by a director of Buyer.


(h) Indebtedness. Attached as Schedule 7(h) is a Schedule of Indebtedness of
Buyer and its subsidiaries. “Indebtedness” means, without duplication all (a)
indebtedness for borrowed money, (b) notes payable, whether or not representing
obligations for borrowed money, (c) obligations representing the deferred
purchase price for property or services, (d) obligations secured by any mortgage
or lien on property owned or acquired subject to such mortgage or lien, whether
or not the liability secured thereby shall have been assumed, (e) all
guaranties, endorsements and other contingent obligations, in respect of
Indebtedness of others, whether or not the same are or should be so reflected in
Buyer’s balance sheet, except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business and (f) that portion of any lease payments due under leases
required to be capitalized in accordance with generally accepted accounting
principles consistently applied.


7

--------------------------------------------------------------------------------


(i) Disclosure. A true and correct copy of the Certificate of Incorporation of
Buyer, as amended, has been delivered to Seller’s counsel. Buyer has made
available to Seller all the information reasonably available to Buyer that
Seller has requested for deciding whether to accept the Note and Conversion
Shares (as defined in the Note), including certain of Buyer’s projections and
business plans (the “Business Plan”). The Business Plan was prepared in good
faith; however, Buyer does not warrant that it will achieve any results
projected in the Business Plan. No representation or warranty of Buyer contained
in this Agreement or the Note or any schedule, exhibit or other written
statement furnished to Seller by or on behalf of Buyer in connection with this
Agreement or the Note (including with respect to any Conversion Shares as
defined in the Note) contains or will contain any untrue statement of a material
fact or omits a material fact necessary to make the statements contained therein
not misleading.


8. Pre Closing Covenants.


(a) Investigations. Between the date of this Agreement and the final Closing
Date, Mobliss shall and Seller shall use commercially reasonable efforts to
cause Mobliss to give Buyer and its respective representatives full access to
all of Mobliss’ books, records, employees, customers, suppliers and agents
possessing any information relating in any manner to the Purchased Assets, and
Mobliss shall and Seller shall use commercially reasonable efforts to cause
Mobliss to furnish Buyer with such financial and operating data and other
information with respect to the Purchased Assets as Buyer shall from time to
time request; provided, however, that any such investigation shall not affect
any of the representations and warranties hereunder or under the Mobliss
Agreement; and provided, further, that any such investigation shall be conducted
in such manner as not to interfere unreasonably with the operation of Seller’s
or Mobliss’ business. In no event shall Buyer have access to any books, records,
employees, customers, suppliers and agents unrelated to the Purchased Assets.


(b) Operation of the Business Pending Closing. Between the date hereof and the
Closing Date, unless Buyer consents in writing to the contrary, Seller (with
respect to the following clauses (i), (ii), (iii), (vi) and (vii) only) and
Mobliss shall, with respect to the Purchased Assets and Assumed Liabilities
only:


(i) conduct its business in the ordinary course in accordance with prior
practice;


(ii) not sell, lease, dispose of, convey or transfer or agree to sell, lease,
dispose of, convey or transfer any Purchased Assets;


(iii) not incur any fixed or contingent obligation or enter into any agreement,
commitment or other transaction or arrangement relating to the Purchased Assets
which (x) may not be terminated by Seller on 30 days’ notice or less without
cost or liability, and (y) which is not in the ordinary course of Seller’s
business, and (z) which is not transferable or assignable to Buyer;


8

--------------------------------------------------------------------------------


(iv) use its commercially reasonable efforts to preserve the Carrier Contracts;


(v) bear the risk of loss or damage to the Purchased Assets prior to the
Closing, and maintain all Purchased Assets, whether owned or leased, in
substantially the same condition as they now are;


(vi) not enter into any transaction or perform any act which would make any of
the representations, warranties or agreements contained in this Agreement false
or misleading in any material respect if made again immediately after such
transaction or act; and


(vii) not, directly or indirectly, sell, transfer or otherwise dispose of,
solicit any offer for the purchase or acquisition of, or engage in any
negotiations, discussions or agreements with any Person other than Buyer, the
purpose or result of which would be the sale, transfer or disposition of any
Purchased Assets, excepting only sales from inventory in the ordinary course of
business.


(c) Advice of Changes. If Seller becomes aware (without any duty of
investigation or other inquiry) of any fact or facts which, if known at the date
of this Agreement, would have been required to be set forth or disclosed in or
pursuant to this Agreement or which, individually or in the aggregate,
materially adversely affects the Purchased Assets, Seller shall promptly advise
Buyer in writing thereof.


(d) Carrier Contracts. Seller, Buyer and Mobliss shall each use commercially
reasonable efforts to cause the assignment of each of the Carrier Contracts from
Mobliss and/or Seller to Buyer prior to February 28, 2007. In addition,
following the Initial Closing, Mobliss and Seller shall assist, in good faith
and using commercially reasonable efforts, Buyer in establishing business
relationships with Sprint and any other carriers reasonably requested by Buyer,
including facilitating introductions to the officers or other appropriate
employees of such carriers.


9. Conditions to Obligations of Buyer. Unless waived, in whole or in part, in
writing by Buyer, the obligations of Buyer to effect the transactions
contemplated hereby shall be subject to the satisfaction at or prior to each
Closing Date of each of the following conditions:


(a) Representations and Warranties of Seller to be True. The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on each Closing Date with the same force and effect as
though made on and as such Closing Date. Seller shall have performed all
obligations and complied with all covenants required by this Agreement to be
performed or complied with by Seller on or prior to such Closing Date.


(b) No Proceedings. No action, suit or proceeding before any court or any
governmental body or authority pertaining to the transactions contemplated by
this Agreement shall have been instituted or threatened on or prior to such
Closing Date.


9

--------------------------------------------------------------------------------


(c) No Adverse Change. Since the date of this Agreement there shall not have
been any material adverse change in the Purchased Assets.


(d) Consents. On or prior to the Initial Closing, Seller shall have obtained and
delivered to Buyer all required consents required to transfer the Purchased
Assets (excluding the Carrier Contracts) and the Carrier Contracts with
Cingular. On or prior to each Subsequent Closing, Seller shall have obtained and
delivered to Buyer all consents required in order to transfer the Purchased
Assets (and specifically the Carrier Contracts) being transferred and assigned
to Buyer at such Closing.


(e) Fully Functioning System and Due Diligence. On or prior to the Initial
Closing, Buyer shall be satisfied, in its sole discretion, that the Purchased
Assets delivered and assigned to Buyer at the Initial Closing represent a fully
functional message deliver and billing system with the capability to support the
Carrier Contracts and shall have completed and approved to its sole satisfaction
such other customary business and legal due diligence with respect to the
Purchased Assets as it deems necessary.


(f) Mobliss Agreement. The transactions contemplated by the Mobliss Agreement,
including the acquisition of the Purchased Assets, shall have been consummated
pursuant to the terms of such agreement, without waiver of any material
condition thereto, and Buyer shall be a third party beneficiary of such
agreement.


(g) Closing Deliveries. All documents required to evidence the transfer of the
Purchased Assets to Buyer shall be reasonably satisfactory in form and substance
to Buyer’s counsel and Seller’s counsel, and such counsels shall have received
all such counterpart original and certified or other copies of such documents as
such counsels reasonably may request.


(h) Heads of Agreement. Buyer and Seller shall have entered into such other
definitive agreements as either party deems reasonably necessary to implement
all of the agreements and transactions contemplated by the Heads of Agreement
dated as of even date herewith, by and between Buyer and Seller.


10. Conditions to Obligations of Seller. Unless waived, in whole or in part, in
writing by Seller, the obligations of Seller to effect the transactions
contemplated hereby shall be subject to the satisfaction at or prior to each
Closing Date of each of the following conditions:


(a) Representations and Warranties of Buyer to be True. The representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on each Closing Date with the same force and effect as though
made on and as of such Closing Date. Buyer shall have performed all obligations
and complied with all covenants required by this Agreement to be performed or
complied with by Buyer on or prior to such Closing Date.


(b) No Proceedings. No action, suit or proceeding before any court or any
governmental body or authority pertaining to the transactions contemplated by
this Agreement shall have been instituted or threatened on or prior to such
Closing Date.


10

--------------------------------------------------------------------------------


(c) Mobliss Agreement. The transactions contemplated by the Mobliss Agreement,
including the sale of the Purchased Assets, shall have been consummated pursuant
to the terms of such agreement.


(d) Heads of Agreement. Buyer and Seller shall have entered into such other
definitive agreements as either party deems reasonably necessary to implement
all of the agreements and transactions contemplated by the Heads of Agreement of
even date herewith by and between Buyer and Seller.


(e) Registration Rights. If prior to any Closing Date Buyer shall have granted
registration rights to any shareholder of the Company, then Buyer shall have
granted to Seller registration rights which are pari passu or senior to the
registration rights granted to such other shareholder in accordance with Section
15 below.


11. Support Services. Mobliss shall provide to Buyer the transfer and
transitional support services set forth on Exhibit G.


12. Confidentiality; Publicity. Each party hereto (“Party”) acknowledges and
agrees that any information or data such Party has acquired from or about any
other Party, not otherwise properly in the public domain, was received in
confidence (the “Confidential Information”). Any distribution of the
Confidential Information to any person, in whole or in part, or the reproduction
of the Confidential Information, or the divulgence of any of its contents (other
than to such Party’s tax and financial advisers, attorneys and accountants, who
will likewise be required to maintain the confidentiality of the Confidential
Information) is unauthorized, except that any Party (and each employee,
representative, or other agent of such Party) may disclose to any and all
persons the tax treatment and tax structure of the transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to such
Party relating to such tax treatment and tax structure. Except as provided above
with respect to tax matters, each Party, agrees not to divulge, communicate or
disclose, except as may be required by law or for the performance of this
Agreement, or use to the detriment of any other Party or for the benefit of any
other person or persons, or misuse in any way, any Confidential Information of
any other Party, including any scientific, technical, trade or business secrets
of any other Party and any scientific, technical, trade or business materials
that are treated by any other Party as confidential or proprietary, including,
but not limited to, ideas, discoveries, inventions, developments and
improvements belonging to any other Party and Confidential Information obtained
by or given to any other Party about or belonging to third parties.
Notwithstanding anything else in this Agreement or otherwise to the contrary, no
party will issue any press release or other public announcement related to this
Agreement or the transactions contemplated hereunder without the other Parties’
prior written approval.


13. Nature and Survival of Representations and Warranties, Indemnity.


(a) Nature and Survival of Representations and Warranties. All representations
and warranties of the parties shall survive the consummation of the transactions
hereunder and any and all inspections, examinations or audits on behalf of Buyer
and Seller (as the case may be), and such representations and warranties shall
be binding upon the parties to this Agreement, their successors and assigns for
a period of 24 months following the execution of this Agreement.


11

--------------------------------------------------------------------------------


(b) Indemnification by Seller. Seller hereby covenants and agrees with Buyer
that, regardless of any investigation made at any time by or on behalf of Buyer
or any information Buyer may have and regardless of any Closing of the purchase
of the Purchased Assets hereunder, Seller shall indemnify Buyer and its
directors, officers, shareholders and affiliates, and each of their successors
and assigns (individually, a “Buyer Indemnified Party”), and hold them harmless
from, against and in respect of any and all costs, losses, claims, liabilities,
fines and penalties (excluding interest which may be imposed in connection
therewith and arbitration/court costs and reasonable attorneys fees and
disbursements of counsel) (collectively, “Losses”) incurred by any of them in
connection with:


(i) any breach of, with respect to or any inaccuracy in, any of the
representations, warranties, covenants or agreements made by Seller in this
Agreement or any exhibit or schedule to this Agreement or any certificate,
instrument or writing delivered in connection herewith;


(ii) any attempt (whether or not successful) by any person to cause or require a
Buyer Indemnified Party to pay or discharge any debt, obligation, liability or
commitment of Seller or Mobilss under any Carrier Contract attributable to any
state of facts existing or any event occurring after January 13, 2004 and at or
prior to September 28, 2006; or


(iii) any action, suit, proceeding, compromise, settlement, assessment or
judgment arising out of or incidental to any of the matters indemnified against
in this Section 13(b); provided, however, that Seller shall not be obligated to
indemnify a Buyer Indemnified Party and hold it harmless under this Section
13(b) with respect to any settlement of a claim to which Seller has not
consented, which consent shall not unreasonably be withheld or delayed. If, by
reason of the claim of any third person relating to any of the matters subject
to indemnification under this Section 13(b), a lien, attachment, garnishment or
execution is placed upon any of the property or assets of any Buyer Indemnified
Party, Seller shall also, promptly upon demand, furnish an indemnity bond
sufficient to obtain the prompt release of such lien, attachment, garnishment or
execution.


(c) Right to Defend, Etc. If the facts giving rise to any claim for
indemnification hereunder shall involve any actual claim or demand by any third
person against a Buyer Indemnified Party (who are referred to hereinafter as an
“Indemnified Party”), the Indemnifying Party shall be entitled to notice of and
entitled (without prejudice to the right of any Indemnified Party to participate
at its own expense with counsel of its own choosing) to defend or prosecute such
claim at its own expense and through counsel of its own choosing if it gives
written notice of its intention to do so no later than the time by which the
interests of the Indemnified Party would be materially prejudiced as a result of
its failure to have received such notice; provided, however, that if the
defendants in any action shall include both the indemnifying party and the
Indemnified Party and the Indemnified Party shall have reasonably concluded that
counsel selected by the indemnifying party has a conflict of interest because of
the availability of different or additional defenses to the Indemnified Party,
the Indemnified Party shall have the right to select separate counsel to
participate in the defense of such action on its behalf, at the expense of the
indemnifying party. The Indemnified Party shall cooperate fully in the defense
of such claim and shall make available to the indemnifying party pertinent
information under its control relating thereto, but shall be entitled to be
reimbursed, as provided in this Section 13, for all costs and expenses incurred
by it in connection therewith.


12

--------------------------------------------------------------------------------


(d) Limitation on Indemnification. Seller hereby assigns all of its rights under
Section 13 of the Mobliss Agreement to Buyer Indemnified Parties and agrees to
use its commercially reasonable efforts to cooperate with each Buyer Indemnified
Party, at such Buyer Indemnified Party’s expense, in enforcing any right or
claim that a Buyer Indemnified Party may have against Mobliss hereunder or under
the Mobliss Agreement. Notwithstanding anything to the contrary herein, Seller
shall have no duty to defend or indemnify any Buyer Indemnified Party pursuant
to this Section 13 unless such Buyer Indemnified Party shall first have
exercised its rights with respect thereto against Mobliss as a third party
beneficiary under the Mobliss Agreement and it shall have been judicially
determined by a court of appropriate jurisdiction that Buyer Indemnified Party’s
rights as a third party beneficiary of the Mobliss Agreement are valid, but
unenforceable against Mobliss. Additionally, Seller shall not be obligated to
indemnify any Buyer Indemnified Party with respect to any matter to the extent
that such Buyer Indemnified Party shall have received any recovery with respect
to such matter from Mobliss and unless such Buyer Indemnified Party shall have
first used its commercially reasonable efforts to pursue and collect on any
recovery available under any insurance policies, if applicable. The amount of
losses or other liability incurred by a Buyer Indemnified Party shall be reduced
(i) by any and all amounts recovered by such Buyer Indemnified Party under
applicable insurance policies and (ii) to take account of any net tax benefit
realized by Buyer Indemnified Party arising from the incurrence or payment of
any indemnified amount. Seller shall not have any liability to any Buyer
Indemnified Party under this Section 13 to the extent that the cumulative
aggregate amount of Losses incurred by the Buyer Indemnified Parties under this
Section 13 exceeds the aggregate amount of payments made by Seller to Mobliss
under the Mobliss Agreement. No claim for indemnification under this Section 13
may be brought by any Buyer Indemnified Party against Seller unless written
notice of such claim specifying in reasonable detail the nature of the claim and
amount of Losses attributable thereto is delivered by such Buyer Indemnified
Party to Seller within six (6) months after the final Closing Date. In no event
shall any Buyer Indemnified Party be entitled to indemnification under Section
13 for any claim if any Buyer Indemnified Party had (as of the date of this
Agreement) any actual knowledge of the existence of the facts and circumstances
giving rise to the basis for such claim. The sole recourse and exclusive remedy
of Buyer for breaches or inaccuracies of representations and warranties
contained in this Agreement and other documents delivered pursuant hereto, or
with respect to the Purchased Assets shall be indemnification under this Section
13 and Buyer may not bring any other claim whatsoever in connection therewith.


(e) Further Indemnification from Mobliss. In furtherance of the forgoing
provisions of this Section 13 and of the indemnification obligations of Mobliss
set forth in the Mobliss Agreement and as a material inducement to Buyer to
enter into this Agreement (which is a closing condition under the Mobliss
Agreement), Mobliss hereby covenants and agrees with Buyer that, regardless of
any investigation made at any time by or on behalf of Buyer or any information
Buyer may have and regardless of any Closing of the purchase of the Purchased
Assets hereunder, Mobliss shall indemnify each Buyer Indemnified Party and hold
them harmless from, against and in respect of any and all costs, losses,
incidental and consequential damages, claims, liabilities, fines and penalties
(including interest which may be imposed in connection therewith and court costs
and reasonable attorneys fees and disbursements of counsel) incurred by any of
them in connection with:


13

--------------------------------------------------------------------------------


(i) all liabilities of or claims against Buyer Indemnified Parties of any
nature, whether accrued, absolute, contingent or otherwise, arising out of the
Purchased Assets or Mobliss’ business attributable to any state of facts
existing or any event occurring at or prior to any Closing (whether known or
unknown to Mobliss or Buyer) to the extent not included in the Assumed
Liabilities assumed by Buyer at such Closing, except to the extent such claims
are attributable solely to a breach of any of the representations or warranties
made by Buyer in this Agreement, any exhibit or schedule to this Agreement or
any certificate, instrument or writing delivered in connection therewith;


(ii) any breach of, with respect to or any inaccuracy in, any of the
representations, warranties, covenants or agreements made by Mobliss in the
Mobliss Agreement, any exhibit or schedule to the Mobliss Agreement or any
certificate, instrument or writing delivered in connection therewith;


(iii) any attempt (whether or not successful) by any person to cause or require
a Buyer Indemnified Party to pay or discharge any debt, obligation, liability or
commitment of Mobliss not specifically assumed by Buyer pursuant to this
Agreement, including any obligation under a Carrier Contract that was required
to be performed by Mobliss prior to the Closing Date; or


(iv) any action, suit, proceeding, compromise, settlement, assessment or
judgment arising out of or incidental to any of the matters indemnified against
in this Section 13(e); provided, however, that Mobliss shall not be obligated to
indemnify a Buyer Indemnified Party and hold it harmless under this Section
13(e) with respect to any settlement of a claim to which Mobliss has not
consented, which consent shall not unreasonably be withheld or delayed. If, by
reason of the claim of any third person relating to any of the matters subject
to indemnification under this Section 13(e), a lien, attachment, garnishment or
execution is placed upon any of the property or assets of any Buyer Indemnified
Party, Mobliss shall also, promptly upon demand, furnish an indemnity bond
sufficient to obtain the prompt release of such lien, attachment, garnishment or
execution.


14. Taxes. Seller, as between Buyer and Seller, shall remain liable for the
filing of all tax returns and reports and for the payment of all federal, state,
local and foreign taxes of Seller relating to the operation of Seller or use of
the Purchased Assets by Seller for any period ending on or prior to the Closing
Date upon which such Purchased Assets are transferred to Buyer and Seller shall
remain so liable for the payment of all of the taxes attributable to or relating
to the consummation of the transactions contemplated herein, and shall indemnify
and hold Buyer harmless from and against all liability in connection therewith.


15. Registration Rights. On and after the date of this Agreement, in the event
that Buyer grants any other stockholders of Buyer registration rights (whether
demand registration, piggyback registration or registration on Form S-3), Buyer
shall grant to Seller registration rights on terms, conditions and restrictions
no less favorable than those granted to such other stockholders of Buyer, and
the Conversion Shares (as defined in the Note) shall constitute “Registrable
Securities” (or similar term) as defined and used in any such registration
rights agreement (with the intent that the Conversion Shares shall be aggregated
with such other shares subject to registration and be entitled to participate
pari passu in any registration of shares of capital stock of Buyer); provided,
however, that that Seller shall be bound by the terms, conditions and
restrictions applicable to such registration rights and contained in any such
registration rights agreement.


14

--------------------------------------------------------------------------------


16. Arbitration. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement. Any controversy,
claim or dispute arising out of or relating to this Agreement, or the breach,
termination, enforcement, interpretation or validity thereof, shall be resolved
in the following manner:


(a)  The Parties shall use all reasonable efforts to resolve the controversy,
claim or dispute through direct discussions. The senior management of each Party
commits itself to respond promptly to any such controversy, claim or dispute.
Within 30 days of written notice that there is such a controversy, claim or
dispute, the Parties shall confer by telephone in an effort to reach an amicable
settlement.


(b)  If no amicable settlement is reached as a result of the procedure in
subsection 16(a) above, the Parties shall seek to resolve the controversy, claim
or dispute by submitting the controversy, claim or dispute to arbitration in (i)
in Los Angeles, California, in the case of a controversy, claim or dispute
brought by Seller or (ii) in Tokyo, Japan, in the case of a controversy, claim
or dispute brought by Buyer. Any arbitration conducted in Tokyo, Japan pursuant
to this Agreement shall be administered by the Japan Commercial Arbitration
Association pursuant to its commercial arbitration rules then in effect. Any
arbitration conducted in Los Angeles, California pursuant to this Agreement
shall be administered by the American Arbitration Association pursuant to its
commercial arbitration rules then in effect. The determination of the
arbitration shall be binding and final on the Parties and judgment on each Party
may be entered in any federal or state court Los Angeles, California or Tokyo,
Japan. Each Party hereby waives any right to and the arbitrator shall not have
the power to award special, incidental, indirect, consequential, punitive,
exemplary, double or treble damages of any kind arising in connection with this
Agreement.


(c)  Each of the Parties hereby consents to the jurisdiction of any federal or
state court located in Los Angeles, California, and Tokyo, Japan, and subject to
the arbitration provisions of this Section 16, irrevocably agrees that all
actions or proceedings relating to this Agreement shall be instituted and heard
by any court of such jurisdiction. Each Party hereby waives any objection that
it may have based on improper venue or forum non conveniens to the conduct of
any proceeding in any such court and personal service of any and all process
upon it, and consents to any such service of process made in the manner provided
herein for the giving of notices under this Agreement. Each of the Parties shall
be responsible for and pay its own costs and expenses, including attorneys’
fees, in connection with any such arbitration proceeding, provided that each
Party shall be responsible for and pay 50% of the fee charged by the arbitrators
in connection with any such proceeding.


17. Termination. This Agreement may be terminated:


15

--------------------------------------------------------------------------------


(i) by mutual written agreement of Buyer and Seller; or


(ii) by Buyer by written notice to Seller, if the Initial Closing has not
occurred, through no fault of Buyer, on or before January 31, 2007; or


(iii) by Seller by written notice to Buyer, if the Initial Closing has not
occurred, through no fault of Seller, on or before January 31, 2007.


18. Miscellaneous.


(a) Further Assurances. Each of Seller and Buyer (and Mobliss) agrees to execute
such further documents or instruments and to take such other actions as are
necessary to carry out the transactions contemplated by this Agreement.


(b) Notices. All notices and demands under this Agreement will be in writing and
will be delivered by personal service, or recognized national overnight courier
service. A courtesy copy of such notice maybe delivered by fax or postal mail,
but such delivery shall not constitute notice hereunder. All notices shall be to
the address of the receiving party set forth below, or at such different address
as may be designated by such party by written notice to the other party from
time to time. Notice will be effective on receipt.
 
If to Seller:
 
Index Visual & Games Ltd.
3F Yokomizo Bldg.
2-14-1, Kamiuma, Setagaya-ku
Tokyo 154-0011 Japan
Attention: Shigeki Takeuchi
Fax: +81 90 9952 9652
 
If to Buyer:
 
New Motion, Inc.
42 Corporate Park, Second Floor
Irvine, CA 92606
Attention: Ray Musci
Fax: 818-444-4513
If to Mobliss:
 
Mobliss, Inc.
710 Second Avenue, Suite 600
Seattle, WA 98104
Attention: Tom Ederer
Fax: 206-332-1754
 



(c) Amendment; Waiver. This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors,
assigns, heirs and personal representatives. No provision of this Agreement may
be waived unless in writing signed by all of the parties to this Agreement, and
waiver of any one provision of this Agreement shall not be deemed to be a waiver
of any other provision.


(d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED BOTH AS TO
VALIDITY AND PERFORMANCE AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF CALIFORNIA, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF.
EACH OF THE PARTIES HERETO HEREBY WAIVES THEIR RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY SUCH LEGAL ACTIONS.


16

--------------------------------------------------------------------------------


(e) Interpretation. This Agreement and all of the provisions hereof, shall be
deemed drafted by all of the parties hereto. This Agreement shall not be
interpreted strictly for or against any party, but solely in accordance with the
fair meaning of the provisions hereof to effectuate the purpose and intent of
this Agreement.


(f) Expenses. Each of the parties shall pay its own expenses incurred in
connection with the preparation of this Agreement and the consummation of the
transactions contemplated hereby.


(g) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


(h) Headings. The section and subsection headings contained in this Agreement
are included for convenience only and form no part of the agreement between the
parties.


(i) Assignment. Except in connection with the transfer of the Purchased Assets
to New Motion, the rights and obligations under this Agreement are not
assignable.


(j) Entire Agreement. This Agreement and each of the attachments hereto,
constitutes and embodies the entire understanding and agreement of the parties
hereto relating to the subject matter hereof and there are no other agreements
or understandings, written or oral, in effect between the parties relating to
such subject matter except as expressly referred to herein.


[Signature Page Follows]


17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth above.
 
 
 
 
BUYER
 
New Motion, Inc.
 
 
By: ________________________
Name:  Ray Musci
Title: President
SELLER
 
Index Visual & Games Ltd.
 
 
By: _________________________    
Name:  Shigeki Takeuchi
Title: President & CEO
   
With respect to its obligations hereunder, including Sections 3(d), 8, 11 and
13(e) and the Exhibits attached hereto. Mobliss, Inc. further acknowledges and
agrees that New Motion, Inc. is an intended third party beneficiary of the
Mobliss Agreement and may enforce the rights provided to it thereunder as if it
were a party thereto.
     
Mobliss, Inc.
 
 
By: _____________________     
Name: ___________________  
Title: ____________________      
 

 


18

--------------------------------------------------------------------------------



EXHIBIT A


CARRIER CONTRACTS
Carrier
 
Contract
 
Associated Purchase Price
Cingular Wireless LLC (f/k/a AT&T Wireless Services, Inc.) *
 
Cingular Wireless LLC *
 
Messaging Agreement dated November 17, 2003, as amended
 
SMS Connectivity Agreement dated January 8, 2004
 
$580,000
ALLTEL Communications, Inc.
 
Connectivity License Agreement by and between ALLTEL and Mobliss
 
$280,000
Cincinnati Bell Wireless Company
 
SMS Service Agreement
 
$10,000
Cricket
     
$60,000
My Thumb Interactive
     
$210,000
T-Mobile USA, Inc. **
 
T-Mobile Content Gateway Program Aggregator Agreement effective June 30, 2004
 
$150,000
Verizon Wireless ***
 
Advanced Messaging Agreement for Marketing Hubs dated October 16, 2003
 
$530,000
TOTAL
     
$1,820,000




*  
Included in Purchased Assets to be delivered at Initial Closing, but associated
Purchase Price payable on January 15, 2007.

     

**   Upon assignment of the T-Mobile Content Gateway Program Aggregator
Agreement (as set forth in Exhibit A), Mobliss will transfer to all software
related with the COGA platform.

     

***   Upon assignment of the Advanced Messaging Agreement For Marketing
Messaging Hubs, Mobliss will transfer all software related with the NDM
platform.



 


Exhibit A-1

--------------------------------------------------------------------------------







EXHIBIT B


MOBLISS SOFTWARE


A. Source Code


Mobliss will transfer the current copy of the source control containing all
source code for all bind related systems to New Motion, provided that Mobliss
shall retain a copy of such source code for its use. Each of New Motion and
Mobliss grants the other party a fully paid, non-exclusive, perpetual,
sub-licensable and transferable license to use and modify such source code.
 
B. Development/Testing Infrastructure


Mobliss has a basic development environment that supports development and
testing of the bind related systems. That environment along with the hardware
will be transferred as part of the Purchased Assets. Each of New Motion and
Mobliss grants the other party a fully paid, non-exclusive, perpetual,
sub-licensable and transferable license to use and modify such development and
testing environment.




Exhibit B-1

--------------------------------------------------------------------------------



EXHIBIT C


HARDWARE


A. Networking
 
Item
No.
Description
Quantity
Serial Numbers
1
Cisco 2691 Router
2
ONMBC00ARA
2
Netscreen Firewalls
2
0029072002000305
0029122002000115
3
Foundry FastIron Switches
4
2 Per Cabinet





B. Application Servers
 
Item
No.
Description
Type
Quantity
Serial Numbers
4
Billing servers (Mercury, Venus)
HP DL140
2
m02bmf621w
m03fm621w
5
AlertServer servers (Earth, Mars)
HP DL140
2
m02um6624
m024m6624
6
Web Servers (cagen, lacey)
HP DL140
2
m035mf6238
m03pmf6238
7
Coga Server (Sedna)
HP DL140
2
M00GMF662G
8
Utility servers for dns, syslog, cron scripts (pan)
HP DL140
1
M0FGMF623L
9
Aggregation Proxy Server (Neptune)
HP DL140
1
M00CMF6626

 
Exhibit C-1

--------------------------------------------------------------------------------


 
C. Database System and Servers
 
Item
No.
Description
Type
Quantity
Serial Numbers
10
PostgreSQL and MySQL server (naga)
HP DL380
1
D348LDNGH185
11
Oracle Server (tony, cleo)
HP DL585
2
EN1HMLKB5H
EN1FMLKB5H
12
Storage Array
NetApp
1
PMA441920033947
PMA441920100544





New Motion shall support Mobliss’ services which are not acquired, but rely on
the above hardware, and shall provide Mobliss access to the transferred
hardware, pursuant to the Transition Support Agreement in the form attached
hereto.


Exhibit C-2

--------------------------------------------------------------------------------




EXHIBIT D


OTHER ASSETS


1. Co-location


Mobliss will, subject to approval by Internap, sub-let to New Motion at no cost
other than Internap’s associated monthly service fee and related broadband
costs, for a period of up to twelve months, two of the five cabinets (with the
IP blocks 63.251.167.97/28 and 63.251.163.216/27) at the Internap datacenter
co-location facility that Mobliss currently occupies; provided, that the
sublease shall terminate upon New Motion entering into a co-location agreement
directly with Internap.


2. Short Codes


(i) Demo Codes


Mobliss will use commercially reasonable efforts to transfer 10830 and 10838
demo codes to New Motion


(ii) Live Short Codes


Mobliss will transfer the following short codes to New Motion


TBD


Exhibit D-1

--------------------------------------------------------------------------------







EXHIBIT E


OTHER CONTRACTS


Vibes Media, Data Services Agreement, dated January 13, 2003, as amended.




Exhibit E-1

--------------------------------------------------------------------------------



EXHIBIT F


ADDITIONAL BILLING SYSTEM ASSETS


None.


Exhibit F-1

--------------------------------------------------------------------------------



EXHIBIT G


TRANSITION SERVICES


1. Mobliss Obligations - Mobliss will make employees available for de minimis
telephone and information support and consultation during normal business hours
for a period of three (3) months following the Initial Closing. Such
consultation will be limited to telephone and informational support, which
support shall not exceed 40 hours in the first month following the Initial
Closing, 20 hours in the 2nd month following the Initial Closing and 10 hours in
the 3rd month following the Initial Closing.


2. Mobliss Services - Following the Initial Closing, Mobliss shall perform
additional transition support services as reasonably requested by New Motion for
a fee of $250 per hour for standard engineering services, and $300 per hour for
engineering services outside the ordinary scope of service provided by Mobliss’
employees. Such fees shall be invoiced and paid monthly. In addition, upon
presentation by Mobliss of an invoice accompanied by supporting documentation
reasonably satisfactory to New Motion, New Motion shall reimburse Mobliss
monthly for reasonable expenses, including (without limitation) travel expenses,
incurred directly on behalf of New Motion in connection with the performance of
transitional support services requested and authorized by New Motion following
the Initial Closing.




Exhibit G-1

--------------------------------------------------------------------------------



EXHIBIT H


CONVERTIBLE PROMISSORY NOTE
 
Exhibit H-1

--------------------------------------------------------------------------------





